DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed 29 June 2022, has been entered.  Prior to the amendment,  claims 11-20 were pending in the application.  In the amendment, new claims 21-28 are presented.  Accordingly, after entry of the amendment, claims 11-28 are pending; of these, claim 11 is independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112

4.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 7 of claim 19, the recitation “the side wall” is indefinite; it is not clear which previously-recited sidewall is being referenced (i.e., the “left side wall” or the “right side wall”; see claim 11, line 12).  Note that this language (i.e., “the side wall”) is also recited in line 11 of claim 19.

Claim Rejections - 35 USC § 102
5.	Claims 11-16,19, 21-23, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjorge, U.S. Patent Application Publication No. 2016/0326870.
	Bjorge discloses a road milling machine (cold planer 10; Fig. 1) for machining ground in or counter to a working direction, comprising: a machine frame (12), supported by travel apparatuses (ground engaging units 14, 16), comprising a drive engine (internal combustion engine 28); a milling drum (32), rotatably mounted in a milling-drum housing (38) arranged on the machine frame, for removing ground material; a milled-material conveying apparatus (primary conveyor 42 and secondary conveyor 50) for transporting the removed ground material from the milling-drum housing to a discharge point (see discharge end 51); and a dust extraction apparatus (exhaust system 60) for extracting dust-containing air from a region of the milled-material conveying apparatus (see the inlet manifold 62 of the exhaust system 60 in Fig. 1), wherein the dust extraction apparatus comprises at least one extraction line (rigid pipes 70 and/or flexible fittings 68; see Figs. 2 and 4), which opens into the region of the milled-material conveying apparatus via an extraction opening (inlet passage 64 in Figs. 4-5; Bjorge [0025]: “The inlet manifold 62 may be secured to the cold planer frame 12 proximate an exit area of the milling drum housing 38 where newly milled material is thrown up by the cutting tools 34 of the milling drum 32 and deposited onto the primary conveyor 42”), wherein: the ground milling machine comprises a left side wall, a right side wall, a front wall and a rear wall (the Bjorge machine includes a number of wall or wall-like surfaces that can reasonably be considered to be left and right side walls, a front wall, and /or a rear wall, as broadly recited; for purposes of the present explanation, the opposing side walls 87 of the Bjorge inlet manifold 62 are considered to be side walls of the Bjorge machine since, when the manifold is installed on the machine, the manifold side walls 87 will be vertically oriented and will face opposite left and right sides of the machine; see, e.g., Fig. 1 where one of the manifold side walls 87 is visible where the reference numeral 62 is directed).  A maintenance tunnel is provided which comprises a tunnel entrance opening (one of the openings that can be closed by access doors 82 in Fig. 3; although these are shown on a bottom surface of the manifold 62, Bjorge discloses that they may, alternatively be mounted on the manifold side walls 87; see [0032]) and a tunnel exit opening (e.g., where the inlet passage 64 begins) and is designed such that, via the tunnel entrance opening, it establishes an access connection, accessible from outside the ground milling machine, between one of the side walls (i.e., one of the Bjorge sidewalls 87), the front wall or the rear wall of the ground milling machine and the extraction opening (Bjorge [0032]:  “The access doors 82 may open to allow access to and cleaning out of the inlet manifold 62, as well as its associated fittings 68 and pipes 70”).
	With respect to claim 12, at least the central portion of the Bjorge inlet manifold 62 (e.g., the portion where the inlet plate 84 is attached; see Fig. 4) is considered to be an extraction hood, as recited.  
	With respect to claims 13-14, Bjorge discloses two access doors 82 (e.g., Figs. 3-4) and, therefore two maintenance tunnels, having oppositely-disposed tunnel entrance openings on the left and right side walls (i.e., the oppositely-disposed left and right manifold side walls 87).
	With respect to claim 15, the Bjorge tunnel, for example, extends horizontally.
	With respect to claim 16, Bjorge discloses a maintenance cover (access door 82) that can be moved between an open position and a closed position, such that it can close the maintenance tunnel on the side wall (i.e., on the manifold sidewall 87).
With respect to claim 19, Bjorge further discloses a method for maintenance of the dust extraction apparatus (i.e., the Bjorge exhaust system 60), comprising the steps of: a) opening a maintenance tunnel which establishes an access connection between at least one extraction opening and/or extraction hood of the dust extraction apparatus and a side wall (Bjorge [0037]: “The method of cleaning out the exhaust system 60 may further include the step of opening the access door 82, thereby exposing the interior of the inlet manifold 62”); b) performing maintenance on, for example cleaning, the extraction line and/or the extraction hood and/or the extraction opening through the maintenance tunnel (Bjorge [0037]: “Thereafter, the method may include the step of accessing an interior of the inlet manifold and clearing away material build-up therein or any material blockages”); and c) closing the maintenance tunnel (Bjorge discloses that the access door 82 remains closed during operation of the exhaust system; accordingly, Bjorge inherently discloses closing the access door at some point after the maintenance/cleaning is completed; see [0032]).
With respect to claim 21, the Bjorge cold planer is a road milling machine (Bjorge [0018]: “A ‘cold planer’ may be defined as a machine used to remove layers of hardened asphalt from an existing roadway”).
With respect to claim 22, at least the central portion of the Bjorge inlet manifold 62 (e.g., the portion where the inlet plate 84 is attached; see Fig. 4) is considered to constitute an extraction hood and the extraction opening is within this extraction hood (see, e.g., Fig. 4).
With respect to claim 23, the two Bjorge tunnels open into the extraction opening in the extraction hood opposite one another.
With respect to claim 26, the Bjorge maintenance tunnel extends between the tunnel entrance opening (i.e., the door in the manifold side wall 87) and the tunnel exit opening (i.e., where the inlet passage 64 begins).
With respect to claim 27, the Bjorge maintenance tunnel includes at least one wall portion extending around a longitudinal tunnel axis of the tunnel (e.g., the portions of the intake manifold 62 that extend around the tunnel).
With respect to claim 28, the Bjorge maintenance tunnel is formed as an elongate cavity (i.e., a cavity extending from the manifold side wall 87 to the point where the inlet passage 64 begins; see Fig. 4).

Claim Rejections - 35 USC § 103
6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bjorge as applied to claim 16 above and further in view of Laux et al., U.S. Patent Application Publication No. 2019/0257042 (“Laux”).
As discussed above, Bjorge discloses all of the  limitations of claim 16.  Bjorge does not, however, specifically disclose a closure sensor, as recited in claim 18.
In the same field of endeavor, Laux discloses a milling machine having a dust extraction apparatus ( Figs. 1, 3) including an electrostatic precipitator 12 positioned in a housing 32 that includes doors (maintenance flaps 38) that can be opened to perform maintenance or cleaning of the housing interior (see [0053]).  Laux teaches the use of closure sensor (i.e., a closing state sensor 39) to indicate when the maintenance flaps are open or closed (see [0053]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Laux, to provide a closure sensor to determine when the Bjorge door 82 is open or closed, in order to alert the machine operator and/or prevent operation of the exhaust system when the sensor indicates that the door is open.

7.	Claims 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorge as applied to claims 19 and 15 above.
As discussed above, Bjorge discloses all of the  limitations of claims 19 and 15.  
With respect to claim 20, Bjorge further discloses that the method for maintenance may be carried out by an operator when the machine is stationary and not operating (see [0047]).  Bjorge does not, however, specifically disclose that the operator is standing beside the machine while performing the cleaning.  It is considered, however, that, given the location of the Bjorge access door(s) 82 (i.e., both the vertical position as can be seen in the view of Fig. 1 and the lateral position offset from the machine centerline) it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to have an operator perform the method disclosed by Bjorge while standing next to the machine.
With respect to claim 24, Bjorge does not specifically disclose that the maintenance tunnel is located at most 1.5 meters vertically above the ground.  Bjorge does, however, intend that the access doors 82 be readily within reach of an operator when the machine is stationary and not operating (see, e.g., paragraph [0047]).  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed to vertically locate the access doors within the height range recited to ensure that an operator could easily reach them.

Allowable Subject Matter
8.	Claims 17 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant's arguments submitted in the response filed 29 June 2022, have been fully considered, as addressed below.
Applicant presents the following argument on page 10 of the response:

The Applicant respectfully submits that the opening produced by opening the door 82 of Bjorge would not be understood to be a maintenance tunnel consistent with a broadest reasonable interpretation of the present disclosure, as such may be expected to be understood by a person of skill in the art. The Applicant respectfully submits that a person of skill in the art, upon reading the present disclosure, would understand the description of the maintenance tunnel to be more than that of a simple opening.

In response, it is pointed out that the rejection does not propose that the opening produced by the Bjorge door 82 constitutes the maintenance tunnel, as asserted by applicant.  As explained in the body of the rejection above (and also in the previous Office action), the Bjorge door 82 (when positioned on the manifold side wall 87) is considered to constitute a tunnel entrance opening and the area where the Bjorge inlet passage 64 begins is considered to constitute a tunnel exit opening.  Accordingly, the portion of the Bjorge manifold extending between these two points (i.e., between the tunnel entrance opening and the tunnel exit opening) is considered to constitute the  maintenance tunnel.  With reference to Fig. 4 of Bjorge, it can be appreciated that this maintenance tunnel extends from the sidewall 87 (i.e., the location of the tunnel entrance opening) through the area below where the opening for the door 82 is shown, and partially into the central portion of the manifold to the point where the inlet passage 64 begins.
Applicant further argues, on page 11 of the response, that the Bjorge side wall (e.g., the side wall 87 of the manifold 62) is not a “side wall” as recited in claim 11, because the Bjorge side wall is not on or a part of “the outer surface or contour of the machine”.  In response it is noted that applicant’s claim does not recite this language.  Claim 11 simply recites “a left side wall” and “a right side wall” (see line 12 of the claim); there is no recitation of an “outer surface” or “contour”, as argued by applicant.  Accordingly, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
07 October 2022